Appellants pleaded guilty to felony theft and were each given the lowest penalty. Suspended sentence was not given, as prayed for. Many witnesses for the defense testified to the good reputation of each appellant, all *Page 40 
of whom were young men of good families, but each appellant had admitted, — in written confessions which were introduced, — his complicity in the taking of a safe by burglary, the rifling of the safe and the division of its contents amounting to several hundred dollars, all of which was later returned to the owner.
All the bills of exception found in the record were discussed, and, as far as we can see, properly disposed of in our former opinion. Should we act upon the suggestions found in the well prepared motion for rehearing of appellant, and look beyond the bills of exception in the record under the facts of this case, — would be laying down a new and dangerous departure. In section 207 of his Annotated P. C., Mr. Branch cites many cases, and in note 23 under art. 667, C. C. P., Mr. Vernon cites more than a hundred cases, — all supporting the rule adhered to in our original opinion, viz: that bills of exception must be so full and complete in themselves as that recourse need not be had to any other part of the record to verify or contradict the complaints evidenced by such bills. Some recent cases so holding are Turner v. State,93 Tex. Crim. 104; Knott v. State, 93 Tex.Crim. Rep.; Morris v. State, 96 Tex.Crim. Rep.; Hughes v. States, 100 Tex.Crim. Rep.; Cochran v. State, 112 Tex. Crim. 390; Davis v. State, 117 Tex.Crim. Rep.; Hancock v. State, 120 Tex.Crim. Rep.; Ryan v. State,  55 S.W.2d 829. To look to the statement of facts as being against or in support of a bill of exceptions, would require that we overrule these decisions. Whether the statement of facts be long or short could not operate to change the rule, if it be sound.
The general reputation of all these appellants was put in issue, and this court has always held in such case that testimony showing prior felony indictments of such persons was admissible regardless of whether same had been followed by conviction or acquittal. It is with some regret that we must hold that we can not vary the well established rule, and consequently must conclude that the grounds of the motion for rehearing are not well taken.
The motion for rehearing is overruled.
Overruled. *Page 41